DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

Status of Claims
Claims 1-8, 10-13, and 15-16 are pending and currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of control modules (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter Claim 10 recites inter alia, “wherein the housing comprises a first guideway at each side portion, to facilitate movement of a first cable and a second cable.”  The first guideway is discussed at paragraph [0028] of the published specification as, “Further, the latching member (205) may be configured with a first guideway (207) on an inside portion of each side portion, to facilitate movement of the first cable (301) and the second cable (302), during operation of the device (100).”  There is no further discussion of the function of the first guideway.  The first guideway is shown in FIG. 3b:

    PNG
    media_image1.png
    294
    593
    media_image1.png
    Greyscale

The location of the first and second cables with respect to first guideway is shown in FIG. 4:

    PNG
    media_image2.png
    582
    894
    media_image2.png
    Greyscale

It is clear that the first and second cables 301 and 302 are spaced apart from the first guideway.  There is no discussion of any physical interconnection between the first guideway 207 and the first and second cables 301 and 302.  The claim does not recite any structure or function to define how the guideway facilitates movement of a first cable and a second cable.  The guideway as described in Applicant’s specification is not a structure that is well known or understood in the prior art.  The inventor has not provided sufficient direction as to how the guideway functions to facilitate movement of a first cable and a second cable and one of ordinary skill in the art would not be able to easily determine how the guideway is structured to carry out the function such that undue experimentation would be needed to make the invention as claimed.  As such, claim 10 is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "at each side portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites, “a first cable and a second cable” in line 3.  It is unclear if this is the same “a first cable and a second cable” as recited in line 4 of claim 1.  Therefore the claim is indefinite.  For the purposes of examination the recitation of “a first cable and a second cable” in claim 10 will be interpreted as being the same structure as “a first cable and a second cable” in claim 1.  However, amendment is required either to clarify that these are the same structures (for example amending “a” to “the”), or that they are distinct structures (for example amending “first” and “second” to different identifiers).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (U.S. 2021/0093166).
With respect to claim 1, Shin et al. teaches a minimal invasive medical device, comprising:
a reusable portion (100);
a disposable portion (200) detachably fixed to the reusable portion;
a first cable and a second cable (260) extending from a tip of the disposable portion (FIG. 7, para [0067]; and
an actuator (111,112) positioned in the reusable portion (FIG. 2) and configured to deflect the tip of the disposable portion through the first and second cables (para [0045]), wherein the actuator comprises at least one of an electric motor or a knob (FIG. 2), wherein the 
the housing of the disposable portion comprises a pair of extensions (232, visible in FIG. 4) parallel to each other,
the reusable portion comprises a pair of slots (125, FIG. 3), and
the pair of extensions of the housing of the disposable portion are configured to be inserted into the pair of slots of the resuable portion (FIG. 3).
With respect to claim 2, Shin et al. teaches the disposable portion is a flexible elongated tubular member (FIG. 2).
With respect to claim 3, Shin et al. teaches the disposable portion is defined with a plurality of channels (222), each for communicating at least one of working fluid, an optical fiber, or a light beam (para [0040], [0049]), and further comprising an image capturing unit and an illumination unit positioned in one of the plurality of channels (FIG. 15). 
With respect to claim 4, Shin et al. teaches the reusable portion is a handle defining a cavity (FIG. 2, 5).
With respect to claim 6, Shin et al. teaches a third and fourth cable (172) extending from the actuator (FIG. 6), wherein free ends of the first cable, the second cable, the third cable, and the fourth cable are detachably connected (FIG. 6 for example). 
With respect to claim 7, Shin et al. teaches the actuator is coupled to a pulley wheel (170, para [0072]).
With respect to claim 8, Shin et al. teaches the third and the fourth cable are attached to a pulley wheel (170), and the pulley wheel pulls or pushes the third cable and the fourth cable based on direction of operation of the at least one of the knob and the actuator (FIG. 10).
With respect to claim 10, Shin et al. teaches the housing comprises a first guideway at each side portion, to facilitate movement of a first cable and a second cable (unlabeled prongs, FIG. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is is/are rejected under 35 U.S.C. 103 as being obvious over Shin et al. (U.S. 2021/0093166) in view of Edidin et al. (U.S. 2014/0180007).
Shin et al. teaches a medical device as set forth above.  However, Shin et al. does not teach the cavity is configured to house a plurality of control modules for regulating an image capturing unit and an illumination unit.
With respect to claim 5, Edidin et al. teaches an analogous medical device wherein a cavity is configured to house a plurality of control modules (within 508) for regulating an image capturing unit and an illumination unit (para [0023],[0041], [0077]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the medical device of Shin et al. to utilize the self-contained control configuration as taught by Edidin et al. in order to allow for easier handling and transportability since the medical device would no longer require the cable of Shin et al.

Claims 11-13 and 15-16 is is/are rejected under 35 U.S.C. 103 as being obvious over Shin et al. (U.S. 2021/0093166) in view of Ando (U.S. 2015/0112143).
Shin et al. teaches a medical device as set forth above.  However, Shin et al. does not teach a mechanism.
With respect to claim 11, Ando teaches an analogous medical device wherein a disposable portion is detachably fixed to the reusable portion by a mechanism (FIG. 6A,B), the mechanism comprising:
a first engageable member (173) configured at the first end of a first cable and a second cable wherein the first engageable member is defined with a first locking cavity (internal of 37 and 38, FIG.6B);
a second engageable member (103) configured at the free end of a third cable and a fourth cable, wherein the second engageable member  is defined with a second locking cavity (internal of 41, 42), and the second engageable member is adapted to receive the first engageable member, to align the first locking cavity with the second locking cavity (FIG. 6B);
a locking member (distal end of 55,56) receivable by the first locking cavity and the second locking cavity, wherein the locking member is operable between a first position and a second position (FIG. 6A,B); and
a lever (proximal end of 55, 56), operatively coupled to the locking member, wherein actuation of the lever operates the locking member between the first position and the second position (FIG. 6A,B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the medical device of Shin et al. to utilize the mechanism as taught by Ando in order to suppress infiltration of liquid into the insert section or the operating section both when the insert section and the operating section are connected and when the insert section and the operating section are separate (para [0067] of Ando).
With respect to claim 12, Ando teaches the mechanism comprises a resilient member (43, 44) at a top portion of the locking member. 
With respect to claim 13, Ando teaches the resilient member is configured to store energy during displacement of the locking member from the first position to the second position, 
With respect to claim 15, Ando teaches the mechanism comprises a resilient member (43, 44) at a top portion of the locking member. 
With respect to claim 16, Ando teaches the locking member in the second position resides away from the first locking cavity and the second locking cavity (FIG. 6A,B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795